DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17/841515 of U.S. Patent No. 11,391,790. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same or very similarly worded limitations that arrive at the same testing device. The claims of the present application are broader compared to those of the currently issued patent.
Application 17/841515
Patent # 11,391,790
Claim 1
A method for assessing the integrity of electrical connections between interfacing electronic devices the method comprising: establishing an electrical connection between a first electronic device and a second electronic device; measuring impedance values for one or more electrodes on the first electronic device; reordering the impedance values to create reordered impedance values; and determining a quality factor of the reordered impedance values, wherein if the quality factor is above a predetermined threshold, the first electronic device is electrically connected to the second electronic device.
Claim 1
A method for assessing electrical connection integrity of an assay cartridge interfaced with an assay processing device, comprising: establishing an electrical connection between the assay cartridge and the assay processing device; measuring electrical signals to determine impedance values associated with at least two circuits between the assay cartridge and the assay processing device; organizing the impedance values to form a new data stream; analyzing the new data stream to determine a quality factor; and sending a command signal for initiating an assay procedure when the quality factor is at or above a predetermined standard, wherein the quality factor is based on one or more parameters selected from a group consisting of a correlation coefficient (R2), a scaled error of fit for an electrode (EFT), a standard error of fit for a run (RFT), slope of the line created by the new data stream, intercept of the line created by the new data stream, and a tolerance difference value, wherein the tolerance difference value comprises a difference of an R2 associated with a different assay cartridge and the R2 associated with the assay cartridge, or a difference of an RFT associated with a different assay cartridge and the RFT associated with the assay cartridge, or a difference of an EFT associated with a different assay cartridge and the EFT associated with the assay cartridge.
Claim 10
A method for assessing the integrity of electrical connections between interfacing electronic devices the method comprising: establishing an electrical connection between a first electronic device and a second electronic device; measuring impedance values for one or more electrodes on the first electronic device; reordering the impedance values to create reordered impedance values; and determining a quality factor of the reordered impedance value, wherein if the quality factor is within a predetermined threshold range, the first electronic device is electrically connected to the second electronic device.
Claim 10
A method for assessing electrical connection integrity of a first device and second device comprising: establishing an electrical connection between the first device and second device; measuring electrical signals to determine a first data block associated with at least three electrodes on the first device; organizing the first data block to form a second data block; analyzing the second data block according to a first factor; and sending a signal for initiating a procedure when the first factor is at or above a predetermined standard, wherein the first factor is based on one or more parameters selected from a group consisting of a correlation coefficient (R2), a scaled error of fit for an electrode (EFT), a standard error of fit for a run (RFT), slope of the line created by the second data block, intercept of the line created by the second data block, and a tolerance difference value, wherein the tolerance difference value comprises a difference of an R2 associated with a different device and the R2 associated with the first or second device, or a difference of an RFT associated with a different device and the RFT associated with the first or second device, or a difference of an EFT associated with a different device and the EFT associated with the first or second device.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-11, 13-14, & 17 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Torgerson et al (U.S. PGPub # 2012/0038477).
Regarding Independent Claim 1, Torgerson teaches:
A method for assessing the integrity of electrical connections between interfacing electronic devices (Title & Abstract) the method comprising: 
establishing an electrical connection between a first electronic device and a second electronic device (Fig. 5 Element 404 & Fig. 6 Element 505 and paragraphs 0023-0030, 0035-0039 & 0046-0050.); 
measuring impedance values for one or more electrodes on the first electronic device (Fig. 5 Element 404 & Fig. 6 Element 505 and paragraphs 0035-0039 & 0046-0050.); 
reordering the impedance values to create reordered impedance values (Fig. 5 Element 406 & Fig. 6 Element 510 and paragraphs 0039-0044 & 0049-0053 wherein the measurements made and remade address the level of connection of one device to another. Multiple measurements and values are constantly shuffled to attain the value corresponding to complete connection.); and 
determining a quality factor of the reordered impedance values (Fig. 5 Element 406 & Fig. 6 Element 510 and paragraphs 0039-0044 & 0049-0053.), wherein if the quality factor is above a predetermined threshold, the first electronic device is electrically connected to the second electronic device (Fig. 5 Element 408 & Fig. 6 Elements 510 & 512 and paragraphs 0039-0044 & 0049-0053.).
Regarding Claim 9, Torgerson teaches makes obvious all elements of claim 1, upon which this claim depends. 
Torgerson teaches sending a display command signal for displaying, on a graphical user interface, a verification of the electrical connection between the first electronic device and the second electronic device (Fig. 1 Element 102 and paragraph 0026. Fig. 5 Element 408 paragraphs 0039-0044 & 0049-0053.).
Regarding Independent Claim 10, Torgerson teaches:
A method for assessing the integrity of electrical connections between interfacing electronic devices (Title & Abstract) the method comprising: 
establishing an electrical connection between a first electronic device and a second electronic device (Fig. 5 Element 404 & Fig. 6 Element 505 and paragraphs 0023-0030, 0035-0039 & 0046-0050.); 
measuring impedance values for one or more electrodes on the first electronic device (Fig. 5 Element 404 & Fig. 6 Element 505 and paragraphs 0035-0039 & 0046-0050.); 
reordering the impedance values to create reordered impedance values (Fig. 5 Element 406 & Fig. 6 Element 510 and paragraphs 0039-0044 & 0049-0053 wherein the measurements made and remade address the level of connection of one device to another. Multiple measurements and values are constantly shuffled to attain the value corresponding to complete connection. Paragraph 0027 wherein the impedance values are ordered into the memory system, and are thus reordered information.); and 
determining a quality factor of the reordered impedance value (Fig. 5 Element 408 & Fig. 6 Elements 510 & 512 and paragraphs 0039-0044 & 0049-0053.), wherein if the quality factor is within a predetermined threshold range, the first electronic device is electrically connected to the second electronic device (Fig. 5 Element 408 & Fig. 6 Elements 510 & 512 and paragraphs 0039-0044 & 0049-0053 wherein the measurements made and remade address the level of connection of one device to another.).
Regarding Claim 11, Torgerson teaches makes obvious all elements of claim 1, upon which this claim depends. 
Torgerson teaches reordering the impedance values comprises matching the impedance values to at least one reference order (Paragraphs 0023, 0025, 0025, & elsewhere wherein the impedance values indicate if the “lead is properly inserted or not and to provide an output that informs a user about the lead insertion.”).
Regarding Claim 13, Torgerson teaches makes obvious all elements of claim 1, upon which this claim depends. 
Torgerson teaches the reference order is based on prior impedance values obtained from a previous qualified run on the second electric device or impedance values derived from devices of the same type as the second electronic device order (Paragraphs 0023, 0025, 0025, & elsewhere wherein the impedance values indicate if the “lead is properly inserted or not and to provide an output that informs a user about the lead insertion.” These are values that indicate a previous complete connection between the two devices.).
Regarding Claim 14, Torgerson teaches makes obvious all elements of claim 1, upon which this claim depends. 
Torgerson teaches the reference order is based on prior impedance values obtained from a previous qualified run on the second electric device and impedance values derived from devices of the same type as the second electronic device (Paragraphs 0023, 0025, 0025, & elsewhere wherein the impedance values indicate if the “lead is properly inserted or not and to provide an output that informs a user about the lead insertion.” These are values that indicate a previous complete connection between the two devices. This is necessarily the case because a baseline measurement that indicates proper connection would need to be found before one could pass judgment on any other future measurements.).
Regarding Claim 17, Torgerson teaches makes obvious all elements of claim 1, upon which this claim depends. 
Torgerson teaches when the quality factor is at or below the predetermined threshold range there is an open or short caused by a contaminant (Paragraphs 0023-0033.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Torgerson et al (U.S. PGPub # 2012/0038477) in view of Anderson et al (U.S. PGPub # 2011/0201099).
Regarding Claim 2, Torgerson teaches makes obvious all elements of claim 1, upon which this claim depends. 
Torgerson does not explicitly teach the first electronic device is an assay cartridge and the second electronic device is an assay processing device.
Anderson teaches the first electronic device is an assay cartridge (Fig. 1a Element 115 & paragraph 0099.) and the second electronic device is an assay processing device (Fig. 1a Elements 110& 130. See paragraph 0099.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Anderson to the teachings of Torgerson such that the first electronic device is an assay cartridge and the second electronic device is an assay processing device because the need exists, as discussed in Anderson, to determine if the cartridge is in the processor so that further tasks can be effectively performed.
Regarding Claim 3, Torgerson teaches makes obvious all elements of claim 2, upon which this claim depends.
Torgerson teaches sending a command signal for initiating an assay procedure when the quality factor is above the predetermined threshold (Paragraph 0027 wherein it states that the “memory 202 may also store programming that is used by the processor 204 to control the actions of the external device 102 that take place to detect proper lead 106 insertion.” See paragraph 0030 wherein it states that “There could be one tone assigned to when the lead is properly inserted due to an impedance being found for the last connector” and “(t)here could be another tone that states that the impedances of all connections are within proper ranges, indicating that the device is ready for implant.” “As the impedance monitoring may continue for a set time beyond the lead insertion, for example 30 minutes, the lead connections may continue to be monitored while the device 104 is being implanted, to ensure that the connections are still good after the implant procedure, and the beeper 312 may sound if the lead is detected to be shorted or open.”) .
Regarding Claim 4, Torgerson teaches makes obvious all elements of claim 2, upon which this claim depends.
Torgerson does not explicitly teach sending a command signal for ejecting the assay cartridge from the assay processing device when the quality factor is at or below the predetermined threshold.
Anderson teaches sending a command signal for ejecting the assay cartridge from the assay processing device when the quality factor is at or below the predetermined threshold (paragraph 0341.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Anderson to the teachings of Torgerson such that one would send a command signal for ejecting the assay cartridge from the assay processing device when the quality factor is at or below the predetermined threshold because the need exists, as discussed in Anderson, to determine if the cartridge is in the processor so that further tasks can be effectively performed.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Torgerson et al (U.S. PGPub # 2012/0038477) in view of Duong et al (U.S. PGPub # 2010/0028984).
Regarding Claim 6, Torgerson teaches makes obvious all elements of claim 1, upon which this claim depends. 
Torgerson does not explicitly teach measuring impedance values comprises applying a voltage to the first electronic device.
Doung teaches measuring impedance values comprises applying a voltage to the first electronic device (Paragraph 370.).
It would have been obvious to one of ordinary skill in the art before the effective
time of filing to apply the teachings of Doung to the teachings of Torgerson such that one would measure impedance values comprises applying a voltage to the first electronic device because “in a preferred embodiment, measurements of the system are taken at at least two separate frequencies, with measurements at a plurality of frequencies being preferred.”
Regarding Claim 7, Torgerson teaches makes obvious all elements of claim 6, upon which this claim depends. 
Torgerson does not explicitly teach the voltage is 100 kHz.
Doung teaches the voltage is 100 kHz (Paragraph 0414).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Doung to the teachings of Torgerson such that the voltage is 100 kHz because “in a preferred embodiment, measurements of the system are taken at at least two separate frequencies, with measurements at a plurality of frequencies being preferred.”
Regarding Claim 8, Torgerson teaches makes obvious all elements of claim 6, upon which this claim depends. 
Torgerson does not explicitly teach the voltage is between 100 kHz-1000 kHz.
Doung teaches the voltage is between 100 kHz-1000 kHz (Paragraph 0414).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Doung to the teachings of Torgerson such that the voltage is between 100 kHz-1000 kHz because “in a preferred embodiment, measurements of the system are taken at at least two separate frequencies, with measurements at a plurality of frequencies being preferred.”

Allowable Subject Matter
Claims 5, 12, 15, & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. The requirements regarding the organization and reordering of impedance values of these claims are novel over the prior art and there is now obvious means to combine any references to teach this. Impermissible hindsight would be required to make any combination obvious.
Regarding Claim 5, Torgerson teaches makes obvious all elements of claim 1, upon which this claim depends. 
Torgerson does not explicitly teach determining a quality factor of the reordered impedance values comprises excluding one or more impedance values.
Regarding Claim 12,
Torgerson does not explicitly teach at least one impedance value is adjusted to fit the reference order.
Regarding Claim 15, Torgerson teaches makes obvious all elements of claim 1, upon which this claim depends. 
Torgerson does not explicitly teach the reference order creates a monotonic sequence of the reordered impedance values or does not create a monotonic sequence of the reordered impedance values.
Regarding Claim 16, Torgerson teaches makes obvious all elements of claim 1, upon which this claim depends. 
Torgerson does not explicitly teach the reference order is created from the average of the highest and lowest impedance value at each electrode circuit from devices of the same type as the second electronic device.

Allowable Subject Matter
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. The requirement to order “the impedance values to match at least one reference order wherein the reference order is based on prior impedance values obtained from a previous qualified run on the second electric device or impedance values derived from devices of the same type as the second electronic device” is novel over the prior art and there is now obvious means to combine any references to teach this. Impermissible hindsight would be required to make any combination obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding Independent Claim 18,
A method for assessing the integrity of electrical connections between interfacing electronic devices the method comprising: 
establishing an electrical connection between a first electronic device and a second electronic device; 
measuring impedance values for one or more electrodes on the first electronic device; 
ordering the impedance values to match at least one reference order wherein the reference order is based on prior impedance values obtained from a previous qualified run on the second electric device or impedance values derived from devices of the same type as the second electronic device; 
determining a command for operating or terminating a procedure using the first electronic device and second electronic device; and 
actuating the first electronic device, the second electronic device or both in accordance with the determined command.
Regarding Claim 19,
The method of claim 18, wherein determining a command for operating or terminating a procedure comprises determining a quality factor, wherein if the quality factor is above a predetermined threshold, the first electronic device is electrically connected to the second electronic device.
Regarding Claim 20,
The method of claim 18, wherein prior to the actuating step determining if additional data should be analyzed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represent analogous art that teach some, but not all, limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858